Citation Nr: 0528278	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  02-20 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1971 until July 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

This matter was previously before the Board in August 2004.  
At that time, a remand was ordered to accomplish additional 
development.  

It is observed that an informal hearing presentation 
submitted by the veteran's accredited representative in 
September 2005 phrases the issue on appeal as "entitlement 
to service connection for diabetes mellitus and depression."  
However, the issue of depression is not currently before the 
Board.  Indeed, although such issue was denied by the RO in 
October 2002, the veteran's notice of disagreement and his 
substantive appeal limited their discussion to the diabetes 
claim, and the statements and supplemental statements of the 
case never consider the depression issue.  As such, the Board 
has no jurisdiction over that issue.  The veteran may submit 
a communication to the RO requesting that they reopen a claim 
of entitlement to service connection for depression if he so 
desires.

In the veteran's November 2002 substantive appeal, he 
indicated his desire for a hearing before a Veterans Law 
Judge sitting at the RO.  However, he subsequently withdrew 
such request in correspondence dated in January 2003.  


FINDINGS OF FACT

1.  The competent evidence fails to establish that the 
veteran set foot in the Republic of Vietnam while on active 
duty.

2.  The competent evidence fails to demonstrate that the 
veteran's currently diagnosed diabetes mellitus is causally 
related to active service.




CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of July 2002 and August 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of his/her and VA's respective 
duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the November 2002 
Statement of the Case and the December 2004 supplemental 
statement of the case included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Moreover, reports of 
VA and private post service treatment and examination are 
associated with the claims file.  In this regard, it is noted 
that the veteran has identified Dr. S. of Ohio Medical 
Associates as a current treatment provider for his diabetes 
mellitus.  Records from that physician are not affiliated 
with the record.  However, it is determined that they are not 
necessary to decide the claim, as the evidence already in the 
claims folder establishes a current disability.  Moreover, as 
the purpose of the treatment was simply maintenance and 
control of the veteran's diabetes, such records are not 
likely to contain any opinions of etiology.  Furthermore, to 
the extent that such evidence may address the etiology of the 
veteran's diabetes mellitus, any such opinion would lack 
probative weight here.  Indeed, the evidence of record does 
not reveal a diagnosis of diabetes until decades following 
discharge and does not otherwise allow for an inference that 
the current diabetes was incurred in service or due to 
herbicide exposure.  As such, the absence of records from Dr. 
S. is not prejudicial to the veteran.  

Further regarding the duty to assist, documents pertaining to 
the U. S. S. Savannah are of record.  Moreover, the claims 
file contains the veteran's statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record, aside from the treatment reports of Dr. 
S., as discussed above.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Additionally, it is noted that the veteran has not been 
afforded a VA examination with respect to his diabetes 
mellitus claim.  The law holds that VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant 


has a current disability, or persistent or recurrent symptoms 
of disability; and indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 U.S.C.A. §5103A(d)(2).  

In the present case, the medical evidence fails to 
demonstrate a continuity of symptomatology associated with 
diabetes between discharge from active duty and his first 
post-service diagnosis in 1999.  As such, there is nothing to 
suggest that the currently diagnosed diabetes mellitus may be 
associated with active service.  Therefore, an examination is 
not necessary under 38 U.S.C.A. § 5103A.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Legal criteria and analysis

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection- chronic diseases

Where a veteran served 90 days or more during a period of 
war, and diabetes becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R.§§ 
3.307, 3.309 (2004).

Presumptive service connection - herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2004).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2004) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2004) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; chronic lymphocytic leukemia; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2004).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2004).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Discussion

The veteran is claiming entitlement to service connection for 
diabetes mellitus.  At the outset, the Board has considered 
whether presumptive service connection for chronic diseases 
is warranted in the instant case.  Under 38 C.F.R. 
§ 3.309(a), diabetes mellitus is regarded as a chronic 
disease.  However, in order for the presumption to operate, 
such disease must become manifest or aggravated to a degree 
of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3) (as 
amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 2002)).  As the 
evidence of record fails to establish any clinical 
manifestations of diabetes mellitus within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  

In the present case, another means of presumptive service 
connection is also for consideration.  Specifically, the 
veteran contends that his diabetes mellitus was caused by 
exposure to herbicides during service.  However, the evidence 
of record fails to establish actual service in the Republic 
of Vietnam, as required in order for the presumption to 
operate.  Moreover, while 38 C.F.R. § 3.307(a)(6)(iii) notes 
that "(s)ervice in the Republic of Vietnam" includes 
service in the waters offshore and in other locations, such 
is only true if the conditions of such service involved duty 
or visitation in the Republic of Vietnam (emphasis added).  

In the present case, the veteran served as a member of the 
United States Navy on the U.S.S. Savannah AOR-4.  
Documentation on the ship's history reveals that the U. S. S. 
Savannah served as a refueling station for other ships, as 
well as for helicopters.  The ship was deployed to the waters 
around Vietnam during the Vietnam era (defined as being 
within the period from January 9, 1962 until May 7, 1975).  
However, this fact is insufficient to establish that the 
veteran actually visited the Republic of Vietnam.  Bolstering 
this conclusion is VAOPGCPREC 27-97 (July 23, 1997), which 
held that service on a deep-water naval vessel off the shores 
of Vietnam may not be considered service in the Republic of 
Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines 
the Vietnam era as the period beginning on February 28, 1961, 
and ending on May 7, 1975, and that this was not inconsistent 
with the definition of service in the Republic of Vietnam 
found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 
(July 23, 1997).  The Board is bound to uphold the decisions 
of VA's Office of General Counsel.  

In finding that the veteran did not have service in the 
Republic of Vietnam, the Board does acknowledge his military 
decorations.  Such awards include the Vietnam Service Medal 
and the Vietnam Campaign Medal.  However, the Board observes 
that these medals are awarded to all members of the Armed 
Forces of the United States serving at any time between July 
4, 1965 and March 28, 1973 in Thailand, Laos, or Cambodia or 
the airspaces thereover in direct support of operations in 
Vietnam.  See Manual of Military Decorations and Awards, 6.5 
(Department of Defense Manual 1348.33-M, September 1996).  
Therefore, the receipt of these medals is not necessarily 
verification of service in the Republic of Vietnam as defined 
herein.  Indeed, in the present case the veteran has 
expressly stated that he did not set foot in Vietnam, but 
only ate produce from that country.  

Based on the foregoing, then, the veteran is not shown to 
have served in the Republic of Vietnam, and thus the 
presumption for herbicides does not apply here.  
Moreover, there is no competent clinical opinion 
etiologically relating the veteran's diabetes mellitus to 
herbicide exposure on active duty such as to allow for a 
grant of service connection by proof of direct causation as 
permitted by Combee.  Finally, the evidence does not allow 
for a grant of service connection for diabetes mellitus based 
on any other incident of active duty, as will be discussed 
below.

In evaluating a claim of entitlement to service connection on 
a nonpresumptive basis, the existence of a current disability 
must be determined.  Here, such a diagnosis is established in 
private treatment records dated 2001.  A May 2001 letter 
written by R. J. G., M.D. indicates that the veteran was 
first diagnosed with diabetes mellitus in March 1999.  Thus, 
the initial element of a service connection claim has been 
satisfied.  However, as discussed in the paragraphs that 
follow, the remaining criteria have not been met.

In the present case, the service medical records fail to show 
any complaints of, or treatment for diabetes mellitus.  This 
in and of itself does not preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  However, the medical 
evidence of record shows no diagnosis of diabetes until March 
1999, more than 20 years after separation from active 
service.  Moreover, no competent evidence of record finds 
that the veteran's currently diagnosed diabetes mellitus is 
etiologically related to active service.  Under these 
circumstances, a grant of service connection is not 
appropriate.  

In conclusion, the evidence fails to show that the veteran's 
diabetes mellitus was the result of herbicide exposure or was 
otherwise incurred during active service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for diabetes mellitus is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


